Citation Nr: 0005025	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  96-45 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant, MCS, LD


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 1996, the RO 
denied service connection for PTSD and also proposed a 
finding of incompetency.  The veteran has appeal the denial 
of service connection for PTSD.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The RO properly developed this case for appellate review and 
forwarded it to the Board for appellate consideration.  The 
veteran was advised that the case had been forwarded to the 
Board by RO letter dated September 7, 1999.

On February 22, 2000, the Board received additional medical 
evidence from the veteran concerning his PTSD claim.  The 
evidence consists of a medical opinion from a social worker 
that the veteran has PTSD as a result of his service in 
Vietnam.  This evidence is pertinent to the claim of 
entitlement to service connection for PTSD and bears directly 
on the issue in appellate status, but has not been considered 
by the RO.  

VA regulations provide that pertinent evidence received by 
the Board must be referred to the RO for review and 
preparation of a supplemental statement of the case unless 
expressly waived by an appellant.  See 38 C.F.R. § 20.1304 
(1999).  No such waiver was received in conjunction with the 
above-referenced material.  The veteran's representative 
specifically noted the veteran did not waive initial RO 
consideration of the evidence submitted.  The Board finds 
that further development is necessary in order to ensure full 
compliance with due process requirements.

Pursuant to VA's duty to assist the appellant in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
is deferring adjudication of the issue of entitlement to 
service connection for PTSD pending a remand of the case to 
the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should undertake a review of 
the entire evidence now of record 
including the materials submitted in 
February 2000.

3.  After undertaking any further 
development deemed appropriate in view of 
the above evidence recently associated 
with the claims file, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


